NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALISHER MEVLYUDOV,                              No.    19-70694

                Petitioner,                     Agency No. A213-089-162

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 9, 2020**
                                 Seattle, Washington

Before: FERNANDEZ and NGUYEN, Circuit Judges, and BOLTON,*** District
Judge.

      Alisher Mevlyudov (“Petitioner”), a native and citizen of Uzbekistan,

petitions for review of a Board of Immigration Appeals (“BIA”) order dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
his appeal from an Immigration Judge’s (“IJ”) decision denying his applications

for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). See 8 U.S.C. §§ 1158(b)(1), 1231(b)(3); 8 C.F.R.

§ 1208.16(c)(2). Petitioner further petitions for review of the BIA’s denial of his

motion to remand, and requests that we remand his case for reconsideration by a

new IJ because the previous IJ’s “prejudicial attitude” violated his due process

rights.

          Our jurisdiction is governed by 8 U.S.C. § 1252. When the BIA conducts its

own review of the evidence and the law, “our review ‘is limited to the BIA’s

decision, except to the extent the IJ’s opinion is expressly adopted.’” Hosseini v.

Gonzales, 471 F.3d 953, 957 (9th Cir. 2006) (quoting Cordon–Garcia v. INS, 204

F.3d 985, 990 (9th Cir. 2000)). We review denials of asylum, withholding of

removal, CAT relief, and all purely factual findings for substantial evidence. Wang

v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017). The BIA’s factual findings “are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B). We review the BIA’s determination of

purely legal questions de novo. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We review the BIA’s denial of a motion to remand for abuse of discretion.

Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We review due




                                           2                                   19-70694
process violations in immigration proceedings de novo. Lopez-Urenda v. Ashcroft,

345 F.3d 788, 791 (9th Cir. 2003).

I.    Asylum & Withholding of Removal

      Substantial evidence supports the BIA’s determination that Petitioner has not

shown that the harm he fears if returned to Uzbekistan would be attributable to a

statutorily protected ground. See 8 U.S.C. § 1158(a); INS v. Elias-Zacarias, 502

U.S. 478, 483–84 (1992) (requiring direct or circumstantial evidence of

persecutors’ motive to establish causal nexus). Petitioner’s proposed social group

related to his being a car salesman lacks the requisite particularity and social

distinction to qualify as a particular social group within the meaning of the

Immigration and Nationality Act. See Reyes v. Lynch, 842 F.3d 1125, 1134–37 (9th

Cir. 2016) (discussing particularity and social distinction requirements).

      Substantial evidence also supports the BIA’s determination that the police

officers’ extortive acts described by Petitioner were not motivated by any political

opinion held by or imputed to him. While Petitioner may have declined to comply

with the officers’ demands, simply demonstrating resistance to criminal extortion

efforts and consequent retaliation is insufficient to establish a nexus between past

or feared harm and a protected ground. Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“An alien’s desire to be free from harassment by criminals motivated




                                           3                                       19-70694
by theft . . . bears no nexus to a protected ground.”). We agree with the BIA that

Petitioner is ineligible for asylum and withholding of removal.

II.    CAT Protection

       Substantial evidence supports the BIA’s conclusion that Petitioner has failed

to show that it is more likely than not that he would be tortured if returned to

Uzbekistan. 8 C.F.R. § 1208.16(c)(2). Petitioner has not presented evidence of a

particularized threat of torture by or because of the Uzbek government. See 8

C.F.R. § 1208.18(a)(1) (limiting CAT relief to torture “inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity”). Critically, Petitioner’s claims of generalized

corruption among police officers are not particular to him and are therefore

insufficient to meet the CAT standard. Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010) (stating that “generalized evidence of violence and crime” is

insufficient to meet CAT standard). We agree with the BIA that Petitioner is

ineligible for CAT protection.

III.   Motion to Remand

       The BIA did not abuse its discretion in denying Petitioner’s motion to

remand to reapply for asylum, withholding of removal, and CAT protection

because Petitioner failed to demonstrate prima facie eligibility for relief. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1080 (9th Cir. 2013) (“The BIA is


                                           4                                       19-70694
entitled to deny a motion to reopen where the applicant fails to demonstrate prima

facie eligibility for the underlying relief.”); see also Romero-Ruiz v. Mukasey, 538

F.3d 1057, 1063 (9th Cir. 2008) (“The formal requirements of a motion to remand

and a motion to reopen are the same.”). Petitioner claims that he “is certain to be

persecuted based on his opinion that he should have the right to apply for asylum.”

Yet most of the “new” evidence submitted alongside his motion predates his

February 23, 2018 hearing before the IJ. Indeed, the only new evidence that was

not previously available pertains to country conditions unrelated to Petitioner’s

claim that returning Uzbek asylum seekers are subject to persecution or torture.

And Petitioner, who seeks remand on account of his status as a “known asylum

seeker[],” has failed to demonstrate that he is similarly situated to those referenced

in the evidence submitted alongside his motion. It is unclear, for example, how

Petitioner resembles the returning Uzbeks from Central Asian nations who were

subjected to religious persecution, or the returning Uzbeks from Norway who were

accused of lying to obtain asylum. We agree with the BIA that the new evidence

does not demonstrate Petitioner’s prima facie eligibility for relief or otherwise

affect the outcome of the case.

IV.   Due Process Violation

       We may reverse the BIA’s decision on due process grounds only if the

underlying proceeding before the IJ was “so fundamentally unfair that the alien


                                          5                                    19-70694
was prevented from reasonably presenting his case.” Lopez v. INS, 775 F.2d 1015,

1017 (9th Cir. 1985); see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (stating

that petitioner must show error and prejudice to establish due process violation).

Here, the underlying IJ proceeding was not tainted by such fundamental unfairness.

Petitioner only alleges that the IJ’s “incorrect credibility findings [] illustrate her

prejudiced attitude towards [him].” However, despite identifying inconsistencies in

Petitioner’s hearing testimony and application for asylum, the IJ ultimately made a

positive credibility determination—which the BIA acknowledged as well. Cf. Rizo

v. Lynch, 810 F.3d 688, 693 (9th Cir. 2016) (stating that even “showing that the IJ

was unfriendly, confrontational, or acted in an adversarial manner is not enough”

to establish due process violation). We reject Petitioner’s due process claim

because he has demonstrated neither error nor prejudice on the IJ’s part.



PETITION FOR REVIEW DENIED.




                                            6                                     19-70694